               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                                             )     Case No. 2:15CR00018-004
                                             )
v.                                           )          FINAL ORDER
                                             )
ROBERT CHRISTOPHER RAINEY,                   )     By: James P. Jones
                                             )     United States District Judge
                Defendant.                   )


      For the reasons stated in the Opinion accompanying this Final Order, it is

ORDERED that the United States’ Motion to Dismiss is GRANTED and the

Motion pursuant to 28 U.S.C. § 2255 is DISMISSED. Based upon the court’s

finding that the defendant has not made the requisite showing of denial of a

substantial right, it is further ORDERED that a certificate of appealability is

DENIED.

                                           ENTER: August 19, 2019

                                           /s/ James P. Jones
                                           United States District Judge
